Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Joni-Isabell Ahlbeck,
(OI File No. 5-09-41032-9),

Petitioner,
v.

Inspector General,
U.S. Department of Health and Human Services,

Respondent.
Docket No. C-15-377
Decision No. CR3857
Date: May 13, 2015
DECISION
Petitioner, Joni-Isabell Ahlbeck, is excluded from participating in Medicare, Medicaid,
and all federal health care programs pursuant to section 1128(a)(1) of the Social Security
Act (Act) (42 U.S.C. § 1320a-7(a)(1)), effective September 18, 2014. Petitioner’s

exclusion for a minimum period of five years is required by section 1128(c)(3)(B) of the
Act (42 U.S.C. § 1320a-7(c)(3)(B)).

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only after
the period of exclusion expires. Reinstatement is not automatic upon completion of the
period of exclusion.
I. Background

The Inspector General (1.G.) for the Department of Health and Human Services notified
Petitioner by letter dated August 29, 2014, that she was being excluded from participation
in Medicare, Medicaid, and all federal health care programs for a period of five years.
The LG. cited section 1128(a)(1) of the Act as the basis for Petitioner’s exclusion and
stated that the exclusion was based upon her conviction in the State of Minnesota,
District Court, Fourth Judicial District, County of Hennepin, of a criminal offense related
to the delivery of an item or service under Medicare or a state health care program. I.G.
Exhibit (Ex.) 1.

Petitioner timely requested a hearing by letter dated October 10, 2014. The case was
assigned to me on November 18, 2014. On December 19, 2014, I convened a prehearing
conference by telephone, the substance of which is recorded in my Prehearing Order
dated December 22, 2014. On February 2, 2015, the I.G. filed a motion to dismiss and a
motion for summary judgment with a supporting brief (I.G. Br.) and six exhibits marked
1.G. Exs. 1 through 6. Petitioner filed her opposition to the I.G.’s motions (P. Br.) on
March 17, 2015, with eight exhibits marked as Petitioner’s exhibits (P. Exs.) 1 through
8.2 The LG. filed a reply brief on April 3, 2015 (1.G. Reply). There have been no
objections to my consideration of I.G. Exs. 1 through 6 and P. Exs. | through 8 and they
are admitted as evidence.

II. Discussion
A. Applicable Law

Section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)) establishes Petitioner’s rights to a
hearing by an administrative law judge (ALJ) and judicial review of the final action of
the Secretary of Health and Human Services (the Secretary).

Pursuant to section 1128(a)(1) of the Act, the Secretary must exclude from participation
in any federal health care program any individual convicted under federal or state law of
a criminal offense related to the delivery of an item or service under Medicare or a state

> Petitioner’s exhibits were not properly marked as required by the Prehearing Order § 8,
which incorporates by reference the Civil Remedies Division Procedures. Because there
is little likelihood of confusion due to the incorrect marking of Petitioner’s exhibits, I
have not required that Petitioner file correctly marked exhibits.
health care program. The Secretary has promulgated regulations implementing these
provisions of the Act. 42 C.F.R. § 1001.101(a).°

Pursuant to section 1128(i) of the Act, an individual is “convicted” of a criminal offense
when a judgment of conviction has been entered by a federal, state, or local court whether
or not an appeal is pending or the record has been expunged; or when there has been a
finding of guilt in a federal, state, or local court; or when a plea of guilty or no contest
has been accepted in a federal, state, or local court; or when an accused individual enters
a first offender program, deferred adjudication program, or other arrangement where a
judgment of conviction has been withheld. 42 U.S.C. § 1320a-7(i)(1)-(4); 42 C.F.R.

§ 1001.2.

Section 1128(c)(3)(B) of the Act provides that an exclusion imposed under section
1128(a) of the Act will be for a period of not less than five years. 42 C.F.R.

§ 1001.102(a). Pursuant to 42 C.F.R. § 1001.102(b), the period of exclusion may be
extended based on the presence of specified aggravating factors. Only if the aggravating
factors justify an exclusion of longer than five years are mitigating factors considered as a
basis for reducing the period of exclusion to no less than five years. 42 C.F.R.

§ 1001.102(c).

The standard of proof is a preponderance of the evidence, and there may be no collateral
attack of the conviction that provides the basis of the exclusion. 42 C.F.R.

§ 1001.2007(c), (d). Petitioner bears the burden of proof and the burden of persuasion on
any affirmative defenses or mitigating factors, and the I.G. bears the burden on all other
issues. 42 C.F.R. § 1005.15(b).

B. Issues

The Secretary has by regulation limited my scope of review to two issues:
Whether the I.G. has a basis for excluding an individual or entity from
participating in Medicare, Medicaid, and all other federal health care programs;

and

Whether the length of the proposed exclusion is unreasonable.

> References are to the revision of the Code of Federal Regulations (C.F.R.) in effect at
the time of the I.G. action, unless otherwise indicated.
42 C.F.R. § 1001.2007(a)(1). If the 1.G. imposes the minimum period of exclusion
authorized for a mandatory exclusion under section 1128(a)(1) of the Act, then there is no
issue of whether the period of exclusion is unreasonable. 42 C.F.R. § 1001.2007(a)(2).
The I.G. proposes to exclude Petitioner for five years, the minimum authorized period.
Therefore, the length of the proposed exclusion is not at issue.

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner timely filed her request for hearing, and I have
jurisdiction.

2. Summary judgment is appropriate in this case.

There is no dispute that Petitioner timely requested a hearing and that I have jurisdiction
pursuant to section 1128(f) of the Act and 42 C.F.R. pt. 1005.

Pursuant to section 1128(f) of the Act, a person subject to exclusion has a right to
reasonable notice and an opportunity for a hearing. The Secretary has provided by
regulation that a sanctioned party has the right to hearing before an ALJ, and both the
sanctioned party and the LG. have a right to participate in the hearing. 42 C.F.R.

§§ 1005.2-.3. Either or both parties may choose to waive appearance at an oral hearing
and to submit only documentary evidence and written argument for my consideration. 42
C.F.R. § 1005.6(b)(5). An ALJ may also resolve a case, in whole or in part, by summary
judgment. 42 C.F.R. § 1005.4(b)(12).

Summary judgment is appropriate in an exclusion case when there are no disputed issues
of material fact and when the undisputed facts, clear and not subject to conflicting
interpretation, demonstrate that one party is entitled to judgment as a matter of law.
Tanya A. Chuoke, R.N., DAB No. 1721 (2000); David A. Barrett, DAB No. 1461 (1994);
Robert C. Greenwood, DAB No. 1423 (1993); Thelma Walley, DAB No. 1367 (1992);
Catherine L. Dodd, R.N., DAB No. 1345 (1992); John W. Foderick, M.D., DAB No.
1125 (1990). When the undisputed material facts of a case support summary judgment,
there is no need for a full evidentiary hearing, and neither party has the right to one.
Surabhan Ratanasen, M.D., DAB No. 1138 (1990); John W. Foderick, M.D., DAB No.
1125 (1990). In opposing a properly-supported motion for summary judgment, the
nonmoving party must show that there are material facts that remain in dispute, and that
those facts either affect the proponent’s prima facie case or might establish a defense.
Garden City Med. Clinic, DAB No. 1763 (2001); Everett Rehab. & Med. Ctr., DAB No.
1628 (1997). It is insufficient for the nonmovant to rely upon mere allegations or denials
to defeat the motion and proceed to hearing. See Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 247 (1986).

There are no genuine issues of material fact in dispute in this case. Petitioner does not
dispute that she was convicted within the meaning of section 1128(i) of the Act, or that
the state court accepted her pleas of guilty to two criminal offenses. Petitioner also does
not deny that the criminal offenses of which she was convicted relate to the delivery of an
item or service under a state health care program. P. Br. at 2. Petitioner asks instead that
I consider the hardship the exclusion will cause and asks that the exclusion be set aside
because it is unreasonable. P. Br. at 3-4, 5. The period of exclusion imposed is the
minimum permitted by Congress for a mandatory exclusion and whether or not the five-
year minimum period is unreasonable is not an issue before me. 42 C.F.R.

§ 1001.2007(a)(2). Petitioner’s challenge to her exclusion must be resolved against her
as a matter of law. I conclude that summary judgment is appropriate as there are no
genuine disputes as to any material facts and the I.G. prevails as a matter of law on the
issue of whether there is a basis for exclusion based on the undisputed facts.

The LG. also filed a motion to dismiss pursuant to 42 C.F.R. § 1005.2(e)(4) arguing that
Petitioner failed to raise any issue that may be properly addressed in a hearing. The I.G.
conflates raising an issue that one must lose as a matter of law with failure to raise an
issue that may be properly addressed by the ALJ. Whether or not there is a basis for
exclusion is an issue properly before me under the regulations, even when Petitioner
concedes as she does here that she was convicted and the conviction provides the
requisite basis. Petitioner timely filed her request for hearing and her hearing request
preserved her right to ALJ review of the issue of whether or not there is a basis for
exclusion. The I.G.’s motion to dismiss is denied.

3. Petitioner’s exclusion is required by section 1128(a)(1) of the Act.
a. Facts

The material facts of this case are undisputed. Petitioner worked as a personal care
assistant for several personal care provider organizations that were registered with the
Minnesota Medicaid program. LG. Ex. 2 at 3; I.G. Ex. 3 at 3; P. Ex. 6 at 3. Prior to
2010, the Medicaid Fraud Control Unit of the Minnesota Attorney General’s Office
initiated an investigation that determined that Petitioner was submitting and aiding and
abetting the submission of false timesheets to the organizations for which she worked.
1G. Ex. 2 at 3-10; I.G. Ex. 3 at 3-10. On March 27, 2012, a four-count criminal
complaint was filed in the District Court, Fourth Judicial District, County of Hennepin,
Minnesota, charging Petitioner with one count of theft of over $35,000 by false
representation and three counts of theft over $5,000 by false representation. I.G. Ex. 2 at
1-3, 15; P. Ex. 6 at 1-3, 15. An Amended Complaint was filed on December 12, 2013,
but the charges against Petitioner were essentially unchanged. I.G. Ex. 3 at 1-3.
Petitioner entered guilty pleas to two counts of theft of more than $5,000 by false
representation on June 4, 2014. I.G. Exs. 4-5. Petitioner admitted by her guilty pleas that
from October 28, 2008 to February 18, 2009 and from August 4, 2009 to February 2,
2010, she intentionally submitted and/or aided, advised, hired, counseled, or conspired
with others to submit false timesheets to her employer claiming she delivered personal
care assistant services. Petitioner admitted further that the timesheets were then relied
upon by her employers who submitted them for reimbursement to the Minnesota
Department of Human Services resulting in the payment of false claims. I.G. Ex. 3 at 2-
3; LG. Ex. 4 at 1; P. Ex. 3 at 1.

Petitioner’s plea agreement provided that the charges to which she did not plead guilty
would be dismissed and that the offenses to which she pleaded guilty would be treated as
gross misdemeanors for purposes of sentencing. I.G. Ex. 4 at 3; I.G. Ex. 5 at 1; P. Ex. 3
at 3; P. Ex. 6 at 1. The court accepted Petitioner’s guilty pleas and entered judgment
against her on June 4, 2014. The court sentenced Petitioner to pay restitution of $20,000;
confinement, which was stayed in part; two years of probation; and 60 days of home
detention with electric monitoring or work release. The court also restricted Petitioner
from seeking employment with any individual or entity that received Medicare or
Medicaid funds. I.G. Ex. 5 at 2; I.G. Ex. 6; P. Ex. 5.

b. Analysis

The LG. cites section 1128(a)(1) of the Act as the basis for Petitioner’s mandatory
exclusion. The statute provides:

(a) MANDATORY EXCLUSION.—The Secretary shall
exclude the following individuals and entities from
participation in any Federal health care program (as defined
in section 1128B(f)):

(1) Conviction of program-related crimes.—Any individual
or entity that has been convicted of a criminal offense related
to the delivery of an item or service under title XVIII or under
any State health care program.

Act § 1128(a)(1). Thus, the plain language of section 1128(a)(1) of the Act requires that
the Secretary exclude from participation in Medicare, Medicaid, and all federal health
care programs, any individual or entity: (1) convicted of a criminal offense; (2) where
the offense is related to the delivery of an item or service; and (3) the delivery of the item
or service was under Medicare or any state health care program. The definition of a
“{s]tate health care program” includes state Medicaid plans. Act § 1128(h) (42 U.S.C.

§ 1320a-7(h)).
Petitioner does not deny that she was convicted of two criminal offenses within the
meaning of 1128(i) of the Act (42 U.S.C. § 1320a-7(i)). RFH at 1-2; P. Br. at 2-3, 4, 5;
P. Ex. 1 at 1-2; P. Ex. 2 at 2-3, 4,5. As noted above, an individual is “convicted” of an
offense when a plea of guilty is accepted by a state court. Act § 1128(i)(3) (42 U.S.C.

§ 1320a-7(i) (3). Petitioner’s guilty pleas were accepted by the court. The court issued a
judgment of conviction and sentenced Petitioner for the offenses of which she was
convicted. I.G. Ex. 5 and 6. Accordingly, I conclude that Petitioner was convicted of a
criminal offense within the meaning of 1128(i) of the Act (42 U.S.C. § 1320a-7(i)).

Petitioner does not deny that her conviction of theft by false representation involved
offenses that were related to the delivery of an item or service. Petitioner also does not
deny that her criminal offenses related to the delivery of an item or service under the
Minnesota Medicaid program. Petitioner admitted by her pleas that she submitted to her
employer false time sheets for personal care assistant services and that those false
timesheets were the basis for claims submitted to the state Medicaid program for
payment. I.G. Ex. 3 at 2-3; LG. Ex. 4; LG. Ex. 5 at 1; P. Ex. 3. The submission of false
claims to the Medicaid program constitutes a program-related crime. Dewayne Franzen,
DAB No 1165 (1990) (the inquiry is whether the conviction is related to Medicaid fraud,
not whether the petitioner was convicted of Medicaid fraud.). I conclude that Petitioner’s
offenses related to the delivery of an item or service and that the delivery of these
services was under a state health care program, here the Minnesota Medicaid program.

Accordingly, I conclude that all three elements of section 1128(a)(1) of the Act are met
and there is a basis for Petitioner’s exclusion.

Petitioner raises several arguments related to her guilty pleas and her conviction. RFH at
1-2; P. Br. at 3; P. Ex. 1 at 1-2, 4; P. Ex. 2 at 3. However, Petitioner may not collaterally
attack her conviction in this forum and I have no authority to review the underlying
conviction. 42 C.F.R. § 1001.2007(d).

I have concluded that there is a basis to exclude Petitioner pursuant to section 1128(a)(1)
of the Act. The LG. has no discretion under the Act not to exclude Petitioner when the
elements of section 1128(a)(1) are satisfied as they are in this case.

4. Five years is the minimum authorized period of exclusion for an
exclusion pursuant to section 1128(a) of the Act.

5. Petitioner’s exclusion for five years is not unreasonable as a matter
of law.

Congress established five years as the minimum period of exclusion for exclusions
pursuant to section 1128(a) of the Act. Act § 1128(c)(3)(B). Pursuant to 42 C.F.R.
§ 1001.2007(a)(2), when the I.G imposes an exclusion pursuant to section 1128(a) of the
Act for the statutory minimum period of five years, there is no issue of whether or not the
period is unreasonable. Accordingly, I conclude that Petitioner’s exclusion for a period
of five years is not unreasonable as a matter of law.

Petitioner argues that she should not be excluded because it will create a financial
ardship for her family as the exclusion prohibits her from employment in the health care
field, precludes her from applying her associates degree in human services, and creates an
impediment to her pursuit of a degree in criminal justice. RFH at 1-2; P. Br. at 2-3, 4, 5;
P. Ex. 1-2 at 1 P. Ex. 2 at 2-3, 4, 5. I appreciate that exclusion will adversely impact
Petitioner’s ability to obtain employment and provide for her family. But the five-year
period of exclusion is the minimum period authorized by Congress. The LG. has no
discretion to impose a lesser period, and I may not reduce the period of exclusion below
five years. Petitioner’s hardship argument cannot be considered to reduce the period of
er exclusion. The Departmental Appeals Board (Board) observed in Joann Fletcher
Cash, DAB No. 1725 (2000) that the point of exclusion is to prevent untrustworthy
individuals from involvement with protected health care programs. The fact that
exclusion will have a limiting effect on an excluded individual’s future employment is a
natural and predictable consequence of an exclusion. The closing of certain occupations
to Petitioner for five years and the probable loss of earnings from those occupations are
no bar to the mandatory imposition of this exclusion. Salvacion Lee, M.D., DAB No.
1850, at 4 (2002).

Petitioner claims that the I.G. could have imposed a civil monetary penalty in lieu of the
exclusion. RFH at 1; P. Br. at 5; P. Ex. 1 at 1; P. Ex. 2 at 5. Petitioner is in error. When
an individual’s conviction is “related to the delivery of an item or service under Medicare
or a State health care program,” within the meaning of section 1128(a)(1) of the Act,
exclusion is mandatory as is the five-year minimum exclusion established by section
1128(c)(3)(B) of the Act. The I.G., the ALJ, and the Board can impose no lesser
exclusion. Salvacion Lee, M.D., DAB No. 1850, at 4; Lorna Fay Gardner, DAB No.
1733, at 6 (2000); Douglas Schram, R.Ph., DAB No. 1372 (1992); Napoleon S. Maminta,
M.D., DAB No. 1135 (1990). [also find unavailing Petitioner’s argument that she should
not be excluded because she is already paying a fine and other penalties related to her
sentencing. RFH at 1; P. Br. at 5; P. Ex. 1 at 1; P. Ex. 2 at 5. Exclusions imposed by the
1.G. are civil sanctions, remedial in nature and neither punitive nor criminal. There is no
issue of prohibited double punishment for the same offense. The exclusion remedy
serves twin congressional purposes: the protection of federal funds and program
beneficiaries from untrustworthy individuals and the deterrence of health care fraud.

S. Rep. No. 100-109, at 1-2 (1987), reprinted in 1987 U.S.C.C.A.N. 682, 686 (“clear and
strong deterrent”); Joann Fletcher Cash, DAB No. 1725 at 18 (discussing trustworthiness
and deterrence).

Petitioner submitted a letter written by the mother of a child for whom she provided
services. The letter was written in support of Petitioner’s return to employment in the
ealth care field. P. Ex. 7. However, I have no authority to reduce the period of

exclusion below the mandatory minimum of five years based on the letter. Act
§ 1128(c)(3)(B); 42 C.F.R. § 1001.102(a).

Exclusion is effective 20 days from the date of the I.G.’s written notice of exclusion to
the affected individual or entity. 42 C.F.R. § 1001.2002(b).

III. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,

Medicaid, and all other federal health care programs for the minimum statutory period of
five years, effective September 18, 2014.

/s/
Keith W. Sickendick
Administrative Law Judge

